DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 11/16/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 11/16/2021.  The information disclosed therein was considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 of 17527368 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent NoUS11211405. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 11-16 of the current application are either anticipated, or would have been obvious over, by the claims 1-16 of U.S. Patent NoUS11211405 e.g., despite a slight difference in Patent No US11211405 e.g., please see the non-highlighted sections of claim 1 and 12 of US11211405. Below is the chart showing the similarities (in bold) and differences between Claims1-16, of the present application and claims 1-16 of U.S. Patent No US11211405.


17/527368
US11211405
Claim 1, 
A non-volatile memory device comprising: a base comprising a spontaneous polarizable material; a gate arranged adjacent to a surface of the base; at least two polarization regions formed in the base by applying an electric field to the base through the gate, the at least two polarization regions having polarization in different directions from each other; a variable low-resistance line corresponding to a boundary between the at least two polarization regions selectively having polarization in different directions from each other; a source located to contact the variable low-resistance line; and a drain located to contact the variable low-resistance line, wherein the variable low-resistance line is formed in a region of the base, the region having a lower electrical resistance than other regions of the base adjacent to the variable low-resistance line, the variable low-resistance line electrically connects the source to the drain, the variable low-resistance line is located around e the gate in a surface direction of the base.
Claim 1, 
A non-volatile memory device comprising: a base comprising a spontaneous polarizable material; a gate arranged adjacent to a surface of the base; at least two polarization regions formed in the base by applying an electric field to the base through the gate, the at least two polarization regions having polarization in different directions from each other; a variable low-resistance line corresponding to a boundary between the at least two polarization regions selectively having polarization in different directions from each other; a source located to contact the variable low-resistance line; and a drain located to contact the variable low-resistance line, wherein the variable low-resistance line is formed in a region of the base, the region having a lower electrical resistance than other regions of the base adjacent to the variable low-resistance line, the at least two polarization regions are located adjacent to each other in a plane direction perpendicular to a thickness of the base, the variable low-resistance line electrically connects the source to the drain, the variable low-resistance line is located apart from the gate in a surface direction of the base, the variable low-resistance line is formed over a total thickness of the base in a direction perpendicular to a surface of the base, and an electric field is applied to the gate such that a direction of a polarization already formed in a region adjacent to the gate is changed to another direction.
Claim 2,
wherein the at least two polarization regions comprise a first region having a polarization in a first direction and a second region selectively having a polarization in a second direction opposite to the first direction, and the variable low-resistance line is between the first region and the second region.

Claim 2, 
wherein the at least two polarization regions comprise a first region having a polarization in a first direction and a second region selectively having a polarization in a second direction opposite to the first direction, and the variable low-resistance line is between the first region and the second region.
Claim 3,
wherein the first region and the second region have a same thickness.
Claim 3,
wherein the first region and the second region have a same thickness.
Claim 4,
wherein the second region 32Attorney Docket No. 107106-1270879 has a first thickness, and the first region includes a portion having a second thickness greater than the first thickness.
Claim 4,
wherein the second region has a first thickness, and the first region includes a portion having a second thickness greater than the first thickness.
Claim 5,
wherein the gate is provided to apply an electric field to one of the first region and the second region.
Claim 5,
wherein the gate is provided to apply an electric field to one of the first region and the second region.

Claim 6,
wherein the gate is provided to control a polarization direction of a region that is adjacent to at least the gate from among the first region and the second region.
Claim 6,
wherein the gate is provided to control a polarization direction of a region that is adjacent to at least the gate from among the first region and the second region.
Claim 7,
wherein the variable low- resistance line is generated or disappeared according to the control of the at least two polarization regions by controlling an electric field through the gate, and after the electric field is removed, a shape of the variable low-resistance line is maintained constant to have non-volatile characteristics of information.
Claim 7,
wherein the variable low-resistance line is generated or disappeared according to the control of the at least two polarization regions by controlling an electric field through the gate, and after the electric field is removed, a shape of the variable low-resistance line is maintained constant to have non-volatile characteristics of information.
Claim 8,
wherein a depth of the variable low-resistance line is controlled in a thickness direction of the base by controlling an intensity of the electric field through the gate.
Claim 8,
 wherein a depth of the variable low-resistance line is controlled in a thickness direction of the base by controlling an intensity of the electric field through the gate.
Claim 9,
wherein a size of the variable low-resistance line is controlled by controlling an application time of the electric field through the gate.
Claim 9,
wherein a size of the variable low-resistance line is controlled by controlling an application time of the electric field through the gate.

Claim 10,
wherein the base comprises a ferroelectric material.
Claim 10,
wherein the base comprises a ferroelectric material.
Claim 11,
wherein the variable low- resistance line is maintained even when the electric field applied through the gate is removed.
Claim 11,
 wherein the variable low-resistance line is maintained even when the electric field applied through the gate is removed.
Claim 12,
An operating method of a non-volatile memory device comprising: a base comprising a spontaneous polarizable material; a gate arranged adjacent to a 33Attorney Docket No. 107106-1270879 surface of the base; and a source and a drain arranged apart from the gate and to contact the base, wherein the operating method includes: forming, in the base, a first region having a polarization in a first direction; forming a second region that is adjacent to the gate of the first region and has a polarization in a second direction opposite to the first direction, by applying a first voltage to the base through the gate; and forming a variable low-resistance line that is located between the first region and the second region and is electrically connected to the source and the drain, by growing the second region by maintaining the first voltage in the base for a first period of time through the gate, the variable low-resistance line electrically connects the source to the drain, the variable low-resistance line is located around the gate in a surface direction of the base.
Claim 12,
An operating method of a non-volatile memory device comprising: a base comprising a spontaneous polarizable material; a gate arranged adjacent to a surface of the base; and a source and a drain arranged apart from the gate and to contact the base, wherein the operating method includes: forming, in the base, a first region having a polarization in a first direction; forming a second region that is adjacent to the gate of the first region and has a polarization in a second direction opposite to the first direction, by applying a first voltage to the base through the gate; and forming a variable low-resistance line that is located between the first region and the second region and is electrically connected to the source and the drain, by growing the second region by maintaining the first voltage in the base for a first period of time through the gate, wherein the first and second regions are located adjacent to each other in a plane direction perpendicular to a thickness of the base, the variable low-resistance line electrically connects the source to the drain, the variable low-resistance line is located apart from the gate in a surface direction of the base, and the variable low-resistance line is formed over a total thickness of the base in a direction perpendicular to a surface of the base.
Claim 13,
further comprising: converting the second region adjacent to the gate into the first region having the polarization in the first direction by applying a second voltage to the base through the gate; and allowing the first region to pass by the variable low-resistance line by growing the first region by maintaining the second voltage in the base for a second period time through the gate.
Claim 13,
further comprising: converting the second region adjacent to the gate into the first region having the polarization in the first direction by applying a second voltage to the base through the gate; and allowing the first region to pass by the variable low-resistance line by growing the first region by maintaining the second voltage in the base for a second period time through the gate
Claim 14,
wherein the second voltage is different from the first voltage.
Claim 14,
wherein the second voltage is different from the first voltage.
Claim 15,
wherein the second period of time is equal to or longer than the first period of time.
Claim 15,
wherein the second period of time is equal to or longer than the first period of time.

Claim 16,
wherein the variable low-resistance line is maintained even when application of the first voltage to the gate ends.
Claim 16,
wherein the variable low-resistance line is maintained even when application of the first voltage to the gate ends.



Allowable Subject Matter  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizuuchi et al (US20070069263) discloses: a non-volatile memory device comprising: a base comprising a spontaneous polarizable material(FIG 1A-1B; [0115]; 10a and 10b having spontaneous polarizable material); a gate arranged adjacent to a surface of the base(FIG 1A-1B;  gate adjacent to base 1); at least two polarization regions formed in the base by applying an electric field to the base through the gate (FIG 1A and 1B and 2D; Voltage 4 applied to the gate to form directions), the at least two polarization regions having polarization in different directions from each other(1A and 1B; have up and left direction)  a variable low-resistance line corresponding to a boundary between the at least two polarization regions selectively having polarization in different directions from each other(FIG 1A-2D  [0122]; line of 1 32c and 32d); 
Kang et al (US20180197879) discloses a source located to contact the variable low-resistance line (FIG 1 & 2; substrate 100(base); and low-resistance line 110a and 110b, 110a is connected to source S); and a drain located to contact the variable low-resistance line (110b connected to drain D), wherein the variable low-resistance line is formed in a region of the base (110a and 110b is formed in a region of 100). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/               Primary Examiner, Art Unit 2827